DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-9
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				8
New claims: 					None
Claims currently under consideration:	1-9
Currently rejected claims:			1-9
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemker (US 4,849,233).
Regarding claim 1, Hemker teaches a binder composition (column 4, lines 35-36) for shaped solid foods (corresponding to shaped popped corn kernel product) (column 3, lines 32-35), the composition comprising cellulose ether (corresponding to In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.  In the present case, the phrase “for bar-shaped solid foods” in the preamble is considered a statement of intended use and does not impose any structural limitation beyond a solid food having a defined shape on the claim; therefore, the composition disclosed by Hemker meets the claim limitations. 
Regarding claim 2, Hemker teaches the invention as disclosed above in claim 1, including the content of cellulose ether is about 0.5-10 parts by weight with respect to 100 parts by weight of a total content of saccharides (corresponding to dry sweetener solids) (column 6, lines 34-40), which overlaps the claimed content.
Regarding claims 3 and 4, 
Regarding claim 6, Hemker teaches the invention as disclosed above in claim 1, including the saccharides include sugar, starch syrup (corresponding to corn syrups), and any combination thereof (column 4, lines 54-62). 
Regarding claim 7, Hemker teaches the invention as disclosed above in claim 1, including the binder composition further comprises water (column 4, lines 62-65), but does not comprise gelatin (corresponding to a single hydrophilic film former or mixture of hydrophilic film formers that do not contain gelatin) (column 4, lines 35-38; column 5, lines 55 and 66-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hemker (US 4,849,233).
Regarding claim 5, Hemker teaches the invention as disclosed above in claim 1, including the binder comprising cellulose ether (corresponding to hydroxypropyl cellulose, methyl cellulose, and methyl ethyl cellulose) (column 5, lines 63-64).  It does not teach an aqueous solution of the cellulose ether to have a viscosity of 3-600 mPa/s at a concentration of 2 wt%, as measured by an Ubbelohde viscometer, under a condition of 20°C.  However, the Office does not have laboratory facilities to test claim limitations drawn toward results of measuring viscosity as claimed.  Accordingly, such viscosity does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.  	
Regarding claim 8, Hemker teaches a shaped solid food (corresponding to shaped popped corn kernel product) (column 3, lines 32-35) manufactured from the binder composition of claim 1 (column 4, lines 35-36), wherein the solid food comprises 100 parts by weight of saccharides (corresponding to dry sweetener solids) and about 0.5-10 parts by weight of cellulose ether (column 6, lines 34-40), which overlaps the claimed content.  Although Hemker does not exemplify a bar shape as one of its disclosed shapes for the solid food (column 12, lines 10-34), this disclosure stating that the product can be shaped into almost any desired form and the exemplification of the numerous shapes into which the product can be formed at least suggests that forming a bar shape is within the capabilities of the invention.  Also, even if Hemker does not specify a bar-shaped food, the difference in shape is an insubstantial difference between the prior art element and the 
Regarding claim 9, Hemker teaches the invention as disclosed above in claim 8, including the binder composition further comprises water (column 4, lines 62-65), but does not comprise gelatin (corresponding to a single hydrophilic film former or mixture of hydrophilic film formers that do not contain gelatin) (column 4, lines 35-38; column 5, lines 55 and 66-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cao (US 2015/0351440)
Derhammer (US 2015/0093489)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791